Citation Nr: 1342201	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an earlier effective date of October 25, 2004, for a 100 percent evaluation for posttraumatic stress disorder (PTSD), with schizoaffective disorder, bipolar type, and substance dependency.

2.  Entitlement to an effective date prior to October 25, 2004, for service connection for psychiatric disability currently diagnosed as PTSD with schizoaffective disorder, bipolar type, and substance dependency.

3.  Entitlement to service connection for impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2006, of which the Veteran was provided notice by a letter dated in March 2006, by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO granted service connection for PTSD, effective from October 25, 2004, and assigned an initial rating of 30 percent.  In an October 2007 rating decision, the RO assigned a staged higher rating of 100 percent effective from August 28, 2006, and recharacterized the service-connected disability as PTSD with schizoaffective disorder, bipolar type, and substance dependency.  

The Veteran has appealed for an earlier effective date of October 25, 2004, for the higher rating of 100 percent and for an earlier effective date for service connection for his service-connected psychiatric disability. 

The Virtual VA processing system contains an October 2013 Appellant's Brief submitted in support of the Veteran's claim.

In a rating decision dated in July 2006, the RO denied service connection for impotence.  The Veteran submitted a timely notice of disagreement with this determination in February 2007.  See 38 U.S.C.A. § 7105.  However, a statement of the case has not been issued as to the issue for service connection for impotence.  Accordingly, the proper action for the Board is to remand the issue for proper development, including issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Board notes that in September 2009 the Veteran's claimed spouse submitted a notice of disagreement with the RO's denial of an apportionment of the Veteran's VA compensation, as well as a request for a hearing and a service representative to assist her.  As the matter of entitlement to an apportionment arises from receipt of claim and a notice of disagreement from a claimant other than the appellant in this matter, who is the Veteran, and a statement of the case has not been issued, it is not a matter within the Board's jurisdiction either by statute, regulation or the case law of an appellate court.  Thus, the Board finds that the most appropriate and legally sound action under these unusual circumstances is for the Board to REFER the matter to the Agency of Original Jurisdiction (AOJ) for further action as appropriate. 


FINDINGS OF FACT

1.  New and material evidence as to the initial rating assigned for PTSD, and the Veteran's expression of a desire for a higher rating, were received within one year of the assignment of an initial rating of 30 percent for PTSD in an RO rating decision of which the Veteran was notified in March 2006.

2.  For the period from October 25, 2004, to August 27, 2006, the Veteran has experienced total occupational and social impairment due to service-connected PTSD with schizoaffective disorder, bipolar type, and substance dependency.

3.  New and relevant service personnel records were received from the service department in May 2005 for the purpose of development of the Veteran's claim for service connection for PTSD.

4.  The Veteran has experienced service-related psychiatric disability, currently diagnosed as PTSD with schizoaffective disorder, bipolar type, and substance dependency, from at least the date of his original claim for service connection, May 4, 1978, forward.



CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of October 25, 2004, for a 100 percent rating for PTSD with schizoaffective disorder, bipolar type, and substance dependency, are met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(b), 3.400 (2012); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).
  
2.  The criteria for an earlier effective date May 4, 1978, for service connection for psychiatric disability, currently diagnosed as PTSD with schizoaffective disorder, bipolar type, and substance dependency, are met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(c)(2012); Vigil v. Peake, 22 Vet. App. 63 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of record to grant a 100 percent rating for PTSD effective from October 25, 2004, the currently assigned effective date for service connection.  This is the maximum benefit available under the law at this time.  Therefore, no further notice or development is needed with respect to this determination.

Additionally, the award for an effective date of May 4, 1978, for psychiatric disability is based on facts not in dispute-that the Veteran's original claim for service connection for a nervous condition was received on May 4,1978, and that this was more than one year after his discharge from service in March 1968.  Accordingly, no further notice or development is required with respect to this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).


Earlier Effective Date for100 Percent Rating for PTSD with schizoaffective disorder, bipolar type, and substance dependency.

On October 25, 2004, the RO received from the Veteran an application to reopen his previously denied claim for service connection for PTSD.

The RO conducted appropriate development, to include obtaining for the first time the Veteran's service personnel records from the service department in May 2005, providing the Veteran a VA examination in September 2005, and obtaining relevant records of VA treatment.  In a rating decision dated in February 2006, of which the Veteran received notice in March 2006, the RO granted service connection for PTSD, effective from October 25, 2004, and assigned an initial rating of 30 percent.

In May 2006, the Veteran submitted a VA Form 21-8940, Claim for Increased Compensation based on Unemployability. He specifically indicated that he was unemployable due to his service-connected PTSD.  The Board construes this application as both a claim for a higher rating for PTSD and a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU is "not a separate claim for benefits," and is best analyzed as a request for an appropriate disability rating, either "as part of the initial adjudication of a claim, or ... as part of a claim for increased compensation.").  In this case, the claim is part of the initial adjudication of the appropriate award of compensation based on the application for service connection for PTSD received on October 25, 2004.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In his VA Form 21-8940, the Veteran indicated that he last worked full-time in 1985, and became too disabled to work in 1987.  He submitted documentation that he had been placed in mental hospital in 1982. 

In July 2006 the RO received new and material evidence regarding the degree of disability resulting from the Veteran's PTSD, including a VA record of treatment, in April 2006, received into the claims file in July 2006, in which a VA psychiatrist diagnosed the Veteran as having Axis I diagnoses of "schizoaffective disorder, depressed, and PTSD," and assigned a Global Assessment of Functioning (GAF) score of 50.

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

The assignment of a GAF score of 50 by VA psychiatrist on its face indicates a greater degree of severity than the criteria for a rating of 30 percent.  A 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.150, Diagnostic Code 9411, and therefore constitutes new and material evidence as to the Veteran's claim for an increased rating for PTSD and associated claim for a TDIU.  See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (finding legal error where VA failed to consider whether evidence received in associated with claims for increased rating and TDIU received within one year of rating decision assigning initial rating was new and material evidence). 

By contrast, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).    

As new and material evidence was received in within a year of the rating decision that assigned an initial rating of 30 percent for PTSD effective from October 25, 2004, and the Veteran expressed a desire for a higher rating during that period, readjudication of the appropriate rating was required.  See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Very similar to the situation in this case, in Bond, the Federal Circuit Court of Appeals found that 38 C.F.R. 3.156(b), the regulation pertaining to new and material evidence submitted in connection with a pending claim, required VA to determine if a submission filed during the appeal period constituted new and material evidence relating to a pending claim, even though a regional office had concluded that the submission in question also supported a new claim for an increased rating.  The Federal Circuit found that because 38 C.F.R. § 3.156(b) required that the VA treat new and material evidence received within the one-year appeal period as if it were filed in connection with the pending claim, VA had to assess any evidence submitted during the relevant period and make a determination as to whether it was new and material evidence relating to the old claim. 

As the highest possible schedular rating of 100 percent for PTSD with schizoaffective disorder, bipolar type, and substance dependency, was awarded by the RO for the period from August 28, 2006, which the RO construed as the date of a new claim for increase, the matter of a higher initial rating for PTSD with schizoaffective disorder, bipolar type, and substance dependency, for the period from October 25, 2004, to August 27, 2006, is part and parcel of the Veteran's claims for an higher initial rating for PTSD, a TDIU, and an effective date of October 25, 2004, for a 100 percent rating for PTSD.

For the reasons set forth below, after affording the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for a rating of 100 percent for PTSD for the period from October 25, 2004, to August 27, 2006, are met or approximated.

The Veteran received VA domiciliary care form August 2003 to September 2003.  The discharge diagnoses included alcohol abuse, cocaine abuse, and PTSD.

At VA emergency room treatment in July 2004, the Veteran described himself as being "stressed from A to Z," admitted to polysubstance abuse, was noted to be homeless, and stated that he wanted to "take himself out."  The emergency room diagnosis was situational depression.  He requested to be admitted to a VA psychiatric hospital but was not admitted. 

At VA treatment in October 2004 the Veteran was noted to have a history of polysubstance abuse, PTSD, and schizoaffective disorder.  It was noted that he had just been discharged from domiciliary care two weeks earlier.

A separate October 2004 VA treatment note indicates an assessment of alcohol and cocaine dependence, schizoaffective disorder, legal problems, and homelessness.  

At VA treatment in November 2004 the Veteran was diagnosed as having alcohol dependence and schizoaffective disorder, and a GAF of 45 was assigned.

At a VA psychiatric examination in September 2005, the Veteran indicated that that he had taken a greyhound bus from Mobile to Pensacola for his appointment, but slept at the bus station and walked several miles to make it to his appointment.  His mood was dysphoric.  His affect was labile.  He was noted to laugh inappropriately discussing some of his bad experiences.  He was also noted to be rather fidgety during examination.  He admitted to suicidal ideation without current intent. The examiner diagnosed the Veteran as having PTSD related to his service in Vietnam.  The Axis I diagnoses were PTSD, chronic; schizoaffective disorder, bipolar type; and polysubstance abuse.  A GAF of 50 was assigned.  It was noted that the Veteran has been receiving psychiatric care ever since his discharge from service.  It was noted that the Veteran had undergone numerous psychiatric hospitalizations for the above-mentioned diagnoses and also had gone through substance abuse treatment with limited benefit.  It was noted that he had been homeless for some time and had only recently moved into a boarding home.  He described problems maintaining employment over the years due to his problems with concentration and inability to get along with others.  It was noted that the Veteran was separated from his wife, apparently due to his substance abuse and aggressive behavior toward his wife.  The examiner opined that it was obvious that the Veteran suffered from severe mental illness that started as far back as military service.  The examiner found that due to the chronicity of the Veteran's symptoms as well as the nature of his diagnosis, his prognosis was very guarded.   

In a September 2006 Report of Specialized Evaluation/Assessment, it was noted that the Veteran self medicated with a variety of substances to cope with his bad memories of Vietnam, including cocaine, opium, marijuana, and alcohol.  It was noted that the Veteran's most recent past job was in 1985 and that he had been receiving Social Security Administration (SSA) disability benefits sine 1987.  The assessment provider, sought through VA for consideration as to whether to provide VA vocational rehabilitation services, found that "his disabilities will prevent him from ever being able to engage in gainful employment."  A GAF score of 45 was assigned.  As a result, the Veteran's claim for VA vocational rehabilitation services was denied.

At a September 2007 VA psychiatric examination, the diagnoses were PTSD, schizoaffective disorder, bipolar type, and polysubstance dependency.  A GAF score of 30 was assigned.  The examiner opined that the Veteran had a long history of severe mental illness.  It was noted that the Veteran had been receiving psychiatric care ever since his discharge from service.  The Veteran was unsure as to whether he had been hospitalized since his last VA psychiatric evaluation in 2005.  He was noted to chronically abuse alcohol and cocaine.  In a long discussion of the severity of the Veteran's psychiatric disability, the examiner opined that the Veteran's PTSD and schizoaffective disorder were intertwined.  The examiner opined that clearly the Veteran's behavior was influenced by delusions and hallucinations.  The examiner opined that the Veteran did not appear competent.  He was not oriented to day or year, only month.  The examiner opined that the combination of the Veteran's mental disabilities were such that he did not appear capable of maintaining any type of work whether it be sedentary or not.  The examiner opined that the Veteran's PTSD was most likely the result of his service in Vietnam.  The examiner opined that it was not possible to determine the cause of the Veteran's schizoaffective disorder, and the examiner did not provide separate GAF scores as he found that it was not possible to do so.  
 
It is clear that the September 2007 VA examiner was discussing the Veteran's longstanding severe mental illness, and not a short-term degree of disability.  The examination report is very well explained and based on an accurate history, and therefore is of a high probative value as to the degree of probative value and weight during the three years prior to September 2007.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Board finds that the rating criteria for a 100 percent rating are approximated at least as well as the criteria for a 70 percent rating.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Here, there is documentation of disorientation to time; involuntary homelessness, which is commensurate with an intermittent inability to perform activities of daily living; some mention of suicidal ideation; separation from his wife due to substance abuse and aggressive behavior; concerns that the Veteran's situational circumstances were attributable in part to delusions or hallucinations; and an inability to work since the 1980s.  He has over time required psychiatric care at nearly all points of his adult life.  He was found unemployable by the SSA beginning in 1987 based solely on psychiatric disability.  Recent medical opinions indicate unequivocally that he is permanently unable to find or maintain employment.  On balance, the evidence indicates that he has experienced total occupational and social impairment from October 25, 2004, to August 27, 2006.

Accordingly, an initial rating of 100 percent is warranted for the full period from October 25, 2004, to August 27, 2006; the Veteran's claim for an earlier effective date of October 25, 2004, for a 100 percent rating for PTSD with schizoaffective disorder, bipolar type, and substance dependency, is granted.    


Earlier Effective Date for Service Connection for Psychiatric Disability, Currently Diagnosed as PTSD with schizoaffective disorder, bipolar type, and substance dependency.

The RO received the Veteran's original claim for service connection for psychiatric disability on May 4, 1978.

In an August 1978 rating decision the RO denied what was then characterized as an original claim for service connection for a nervous condition.

As noted, in May 2005, in the course of conducting development for the Veteran's claim for service connection for PTSD, the RO for the first time obtained the Veteran's service personnel records from the service department.  The service department records were sought because, in the words of a deferred rating decision dated in January 2005, "[r]eview of the claims file does not reveal that we have ever requested the veteran's service personnel records. . ."  In the February 2006 RO rating decision on appeal, the RO granted service connection for PTSD.  In an October 2007 RO rating decision the disability for which service connection was granted was recharacterized to PTSD with schizoaffective disorder, bipolar type, and substance dependency, effective from October 25, 2004.

Because additional and relevant service department records were received that existed at the time of prior adjudications, the claim was to be readjudicated without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c)(1) (as in effect prior to September 6, 2006).

Further, depending on the facts of the case, the Veteran could be assigned an effective date as far back as his original claim or the date on which entitlement arose, whichever is later, since 38 C.F.R. § 3.156 (as in effect prior to September 6, 2006) is deemed to be applicable in this case.  Vigil v. Peake, 22 Vet. App. 63 (2008). 

In Vigil, as here, the application of 38 C.F.R. § 3.156(c) as in effect prior to September 6, 2006, was at issue, and the Court's holdings in Vigil specifically apply to the version of 38 C.F.R. § 3.156 as in effect prior to September 6, 2006. 

The Board finds that in assigning the effective date for service connection for PTSD of October 25, 2004, the RO did not consider 38 C.F.R. 3.156(c).  

There is highly probative and competent medical evidence to support the Veteran's symptoms of psychiatric disability at least back to the date of his original claim, May 4, 1978, forward.  
 
A record of VA treatment in April 1978 indicates that the Veteran sought treatment at a VA hospital.  His thinking was noted to be eccentric.  His complaints consisted of "mostly unintelligible and elated concepts."  He had last worked as a construction worker in March 1978.  On review of neuropsychiatric systems he was indicated to be not competent.  Clinical impression was that he was not competent upon admission.  He received VA inpatient psychiatric care from April 1978 to July 1978.  The July 1978 discharge diagnoses were 1) schizophrenia, chronic, undifferentiated with loose and delusional thinking; and 2) drug abuse, mixed alcohol and marijuana.

In September 1982, the Veteran's wife petitioned for him to be committed because the Veterans had become so emotionally disturbed.  Her petition to have the Veteran committed to a mental hospital was granted.  He was committed to Searcy Hospital in Mobile, Alabama.  A letter from the hospital confirming this commitment in 1982 is associated with the claims file.

As noted, the Veteran is indicated to have last worked and to have been found disabled under SSA standards due solely to psychiatric disability beginning from the 1985 to 1987 time frame.

As noted, at a September 2007 VA psychiatric examination, the diagnoses were PTSD, schizoaffective disorder, bipolar type, and polysubstance dependency.  A GAF score of 30 was assigned.  The examiner opined that the Veteran had a long history of severe mental illness.  It was noted that the Veteran had been receiving psychiatric care ever since his discharge from service.  The examiner opined that the Veteran's PTSD was most likely the result of his service in Vietnam.  The examiner opined that it was not possible to determine the cause of the Veteran's schizoaffective disorder, and the examiner did not provide separate GAF scores as he found that it was not possible to do so.  

The discharge diagnosis of schizophrenia in July 1978 is significant in that the May 2007 VA examiner noted the earlier diagnoses of schizophrenia and schizoaffective disorder and opined that the Veteran's PTSD was most likely the result of his service in Vietnam and that his schizoaffective disorder could not be dissociated from (or in her words, was intertwined with) his PTSD, so that separate GAF scores for the disorders could not be provided.  Similarly, the September 2005 VA examiner diagnosed PTSD, chronic; schizoaffective disorder, bipolar type; and polysubstance abuse, and opined that it was obvious that the Veteran had experienced severe psychiatric from as far back as active service forward.   

As the evidence is at least in equipoise to show that the Veteran has experienced service-related psychiatric disability, currently characterized and diagnosed as PTSD with schizoaffective disorder, bipolar type, and substance dependency, from a time earlier than the date of his original claim on May 4, 1978, the appropriate effective date for service connection is the date of original claim, May 4, 1978.  See 38 C.F.R. § 3.156(c) (as effective prior to September 6, 2006); Vigil v. Peake, 22 Vet. App. 63 (2008); 38 U.S.C.A. 5110(a) (Unless specifically provided otherwise, the effective date of an award based on an original claim  shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.).  Under the specific facts of this case, because the May 4, 1978 date of the original claim was not within one year of discharge from active service in March 1968, see 38 U.S.C.A. § 5110(b)(1), there are no exceptions under which an effective date earlier than the date of the original claim, May 4, 1978, may be warranted. 

The matter of the initial rating to be applied for the period from May 4, 1978, to October 24, 2004, is not a matter within the current appellate jurisdiction of the Board and furthermore is to be adjudicated by the Agency of Original Jurisdiction in the first instance.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993) (veteran must be given adequate notice of need to present evidence and argument and opportunity for hearing on question not previously considered by RO, unless Board can show veteran is not prejudiced by Board's decision without prior consideration of question by RO). 


ORDER

An earlier effective date of October 25, 2004, for a 100 percent rating for PTSD with schizoaffective disorder, bipolar type, and substance dependency is granted.

An earlier effective date of May 4, 1978, for service connection for PTSD with schizoaffective disorder, bipolar type, and substance dependency, is granted.



REMAND

As noted in the introduction to this decision, above, in a rating decision dated in July 2006, the RO denied service connection for impotence.  The Veteran submitted a timely notice of disagreement with this determination in February 2007.  See 38 U.S.C.A. § 7105.  However, a statement of the case has not been issued as to the issue of service connection for impotence.  Accordingly, the proper action for the Board is to remand the issue for proper development, including issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the rating decision addressing the issue of service connection for impotence.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.  

No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


